DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...obtaining a reference sound channel and a target sound channel in a current frame; obtaining an adaptive length of a transition segment in the current frame based on an inter-channel time difference in the current frame and an initial length of the transition segment in the current frame; obtaining a transition window in the current frame based on the adaptive length of the transition segment in the current frame; obtaining a gain modification factor of a reconstructed signal in the current frame; and obtaining a transition segment signal on the target sound channel in the current frame based on the inter-channel time difference in the current frame, the adaptive length of the transition segment in the current frame, the transition window in the current frame, the gain modification factor in the current frame, a reference sound channel signal in the current frame, and a target sound channel signal in the current frame. And Independent claim 11 recites the uniquely distinct features for: “...obtain a reference sound channel and a target sound channel in a current frame; obtain an adaptive length of a transition segment in the current frame based on an inter-channel time difference in the current frame and an initial length of the transition segment in the current frame; obtain a transition window in the current frame based on the adaptive length of the transition segment in the current frame; obtain a gain modification factor of a reconstructed signal in the current frame; and obtain a transition segment signal on the target sound channel in the current frame based on the inter-channel time difference in the current frame, the adaptive length of the transition segment in the current frame, the transition window in the current frame, the gain modification factor in the current frame, a reference sound channel signal in the current frame, and a target sound channel signal in the current frame.” The closest prior art in FALLER (WO 2007/128523 A1) teaches a method includes: obtaining a first plural channel audio signal having a set of objects; obtaining side information, at least some of which represents a relation between the first plural-channel audio signal and one or more source signals representing objects to be remixed; obtaining a set of mix parameters; and generating a second plural-channel audio signal using the side information and the set of mix parameters, BREEBAART (EP 1934973 B1) teaches a concept for coding multi-channel audio signals that allows efficient coding providing an improved preservation of the multi-channel signals spatial distribution, HERRE (WO 2011/086060 A1) teaches an apparatus for extracting a direct/ambience signal from a downmix signal and spatial parametric information comprises a direct/ambience estimator and a direct/ambience extractor. The downmix signal and the spatial parametric information represent a multi-channel audio signal having more channels than the downmix signal. Moreover, the spatial parametric information comprises multi-channel relations of the multi-channel audio signal, FATUS (WO 2017/103418 A1) teaches a method for parametric encoding of a multi-channel digital audio signal, including a step of encoding (312) a mono signal (M) from channel-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484